Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 1 of 13



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

               Plaintiff,

    v.

  EVIENNE INVESTMENTS (U.S.A.), INC.,

          Defendant.
  ___________________________________/

                                                COMPLAINT
          Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues EVIENNE INVESTMENTS

  (U.S.A.), INC. (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

          1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

  over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

  1343.

          2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami, Miami-Dade County, Florida, and is otherwise sui juris.

          4.           At all times material, Defendant, EVIENNE INVESTMENTS (U.S.A.), INC.,
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 2 of 13



  was and is a Florida Profit Corporation, with its principal place of business, agents, officers and/or

  offices in Coral Gables, Florida.

         5.            At all times material, Defendant, EVIENNE INVESTMENTS (U.S.A.), INC.,

  owned a commercial property located at 5885 SW 73rd Street, South Miami, Florida (the

  “Property”).

         6.            Venue is properly located in the Southern District of Florida because Defendant’s

  Property that is the subject of this Action, is located in Miami-Dade County, Florida, and

  Defendant regularly conducts business within Miami-Dade County, Florida, and because a

  substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

  County, Florida at the Property.

                                        FACTUAL ALLEGATIONS

         7.            Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its commercial property accessible to individuals

  with disabilities.

          8.           Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s Property and

  the businesses therein.

         9.            The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         10.           Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI



                                                      2
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 3 of 13



  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         11.       Defendant, owns and operates the Property which is located at 5885 SW 73rd

  Street, South Miami, Florida, Florida that are the subject of this Action. The subject Property and

  the business located therein are open to the public, and located in South Miami, Florida.

         12.       The individual Plaintiff frequently visits the Property (including the related

  parking lots and common areas) to include a visit on or about September 18, 2019, and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Property and

  businesses therein. He often visits the Property and business therein, when he is in the area

  visiting family and friends that reside nearby, and has definite plans to return to the Property within

  one (1) month of the filing of this Complaint in order to avail himself of the goods and services

  offered to the public at the Property, if it becomes accessible.

         13.       Plaintiff visited the Property and businesses located therein as a patron/customer,

  and intends to return to the commercial Property in order to avail himself of the goods and services

  offered to the public at the Property. Plaintiff resides near the Property, approximately ten (10)

  miles from the Property, in the same state and county as the Property, regularly frequents the

  Defendants’ Property for its intended purposes, and intends to return to the commercial property

  within one (1) month’s time.


         14.       The Plaintiff found the Property to be rife with ADA violations. The Plaintiff

  encountered architectural barriers at the subject commercial property, and wishes to continue his

  patronage and use of the commercial property and the business therein.


                                                    3
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 4 of 13




         15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

  in violation of the ADA, at the Property. The barriers to access at Defendant’s Property have each

  denied or diminished Plaintiff’s ability to visit the Property and businesses therein and likewise

  endangered his safety. The barriers to access, which are set forth below, have accordingly posed

  a risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.
         16.       Defendant owns and operates a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

  responsible for complying with the obligations of the ADA. The place of public accommodation

  (the buildings and business property that is the subject of this Action for their violations of the

  ADA) that Defendant owns and operates, is the Property referenced above.

         17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Property, including, but not necessarily limited to the allegations in Paragraph 19 of this

  Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

  discrimination at the Property and businesses therein which are open to the public and in violation

  of the ADA. Plaintiff desires to visit the Property not only to avail himself of the goods and

  services available at the Property, but to also assure himself that this commercial property is in

  compliance with the ADA, so that he and others similarly situated will have full and equal

  enjoyment of the commercial property without fear of discrimination.

         18.       Defendant has discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

  U.S.C. § 12182 et seq.

                                                   4
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 5 of 13



          19.      Defendant has discriminated, and continues to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

   less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

   commercial property and businesses therein, include, but are not limited to, the following:

   Common Areas

          A.      Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access

      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

          A. Entrance Access and Path of Travel

 i.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

      Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

      4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

      resolution is readily achievable.

   European Corner

          A. Entrance Access and Path of Travel




                                                   5
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 6 of 13



  i.   The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

       provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

       of travel connecting all essential elements of the restaurant, in violation of Sections 4.2.1 &

       4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          B. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff could not enter/exit the restroom area without assistance, as the required

       maneuvering clearance is not provided on the push or pull side. Violation: The restroom area

       door does not provide the required latch side clearance violating Section 4.13.6 of the ADAAG

       and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty using the doorknob on the restroom area door without assistance,

       as it requires tight grasping. Violation: The restroom area door has non-compliant hardware

       for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 &

       404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-



                                                     6
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 7 of 13



        compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

        and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  v.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 vi.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

        4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.

viii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant

        distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

        604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

        requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

        the 2010 ADA Standards, whose resolution is readily achievable.




                                                      7
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 8 of 13



 x.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

      clear floor space. Violation: The required clear floor space is not provided next to the toilet,

      violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

      ADA Standards, whose resolution is readily achievable.

   Khoury's Mediterranean Restaurant

          A. Entrance Access and Path of Travel

   1. The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

      provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

      of travel connecting all essential elements of the restaurant, in violation of Sections 4.2.1 &

      4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

      resolution is readily achievable.

          B. Access to Goods and Services

 i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

      bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

      ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

      achievable.

          C. Public Restrooms

 i.   There are permanently designated interior spaces without proper signage, violating Section

      4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

      whose resolution is readily achievable.

ii.   The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

      clearance is not provided. Violation: The restroom area door does not provide the required




                                                    8
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 9 of 13



       latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

       ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the lavatory outside the accessible toilet compartment without

       assistance, as the required knee and toe clearance is not provided. Violation: There are

       lavatories outside the accessible toilet compartment that don’t provide the required clearances

       violating Section 4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

       high. Violation: There are dispensers provided for public use in the restroom, with controls

       outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

       308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.




                                                   9
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 10 of 13



viii.     The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ix.      The Plaintiff had difficulty using the toilet paper & paper towels due to the rolls not being

          located within a dispenser. Violation: Elements in the restroom are not readily accessible and

          usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

          achievable.

  x.      The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

          compartment, as the rear grab bar is not the required length and the side grab bar is not mounted

          at the required location. Violation: The grab bars in the accessible toilet compartment do not

          comply with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5

          of the 2010 ADA Standards, whose resolution is readily achievable.


              20.       The discriminatory violations described in Paragraph 19 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

       enjoyment of the commercial property and businesses therein; Plaintiff requests to be physically

       present at such inspection in conjunction with Rule 34 and timely notice.

              21.       The individual Plaintiff, and all other individuals similarly situated, have been


                                                       10
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 11 of 13



   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

   businesses and facilities therein; and have otherwise been discriminated against and damaged by

   the Defendant because of the Defendant’s ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.


          22.          Defendant has discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods,         services,    facilities, privileges, advantages or accommodations to

   individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

   that no individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

          23.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.


                                                      11
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 12 of 13




          24.       A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and those similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff require an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          25.       Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          26.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the commercial property owned and operated

   by the Defendant, located in South Miami, Florida, the interiors, exterior areas, and the common

   exterior areas of the property and businesses therein to make those facilities readily accessible and

   useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cures their violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

   of the subject lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C.

   § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

   achievable alterations to the facilities; or to make such facilities readily accessible to and usable

   by individuals with disabilities to the extent required by the ADA; and to require Defendant to

   make reasonable modifications in policies, practices or procedures, when such modifications are

   necessary to afford all offered goods, services, facilities, privileges, advantages or

                                                    12
Case 1:19-cv-24722-KMM Document 1 Entered on FLSD Docket 11/14/2019 Page 13 of 13




   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: November 14, 2019



                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court, No. 3
                                                 Miami, FL 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperezlaw@gmail.com
                                                 Secondary E-Mail: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com


                                                 By: /s/ Anthony J. Perez
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451




                                                   13
